Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 9/21/2022.
Claims 1-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosey et al. U.S. Patent Publication # 2014/0149361 (hereinafter Hosey) in view of Upadhya et al. U.S. Patent Publication # 2013/0111034 (hereinafter Upadhya) further in view of Vara et al. U.S. Patent Publication # 2015/0074536 (hereinafter Vara)
With respect to claim 1, Hosey teaches a method of handling requests for an application file on a computing system, wherein a plurality of versions of the application file are available on the computing system (Paragraph 13-14) and each of the plurality of versions are stored on separate storage volumes attached to the computing system, the method comprising:	-presenting, in a file system view on the computing system, a first version of the application file (i.e. Fig. 1A element “shared file”) as a representative for the plurality of versions of the application file (i.e. first version being with shared file, and plurality of versions being  file with user A’s edits and user B’s edits)(Paragraph 13-14);
-identifying a request for the first version of the application file on the computing system (i.e. user A & B get shared file which is can look at as first version, wherein user A and B can edit the shared file with their own edits)(Paragraph 13)
-identifying an application from a plurality of applications associated with the request (i.e. client device may present to a user, User A’s edited information and User  B’s edited information, may receive user selection to user A’s edited information, and may provide User A’s edited information to the application.  The application may correctly process User A’s edited information)(Paragraph 14-15, 45-46)
Hosey does not explicitly teach selecting a storage volume from the separate storage volumes based on the application, wherein each of the separate storage volumes stores a different application of the plurality of applications; and retrieving the version of the application file from the selected storage volume to support the request.
Upadhya teaches selecting a storage volume from the separate storage volumes based on the application (i.e. selecting storage volume array that meets the size requirements of the selected application storage template) (Paragraph 26), wherein each of the separate storage volumes stores a different application of the plurality of applications (i.e. application storage templates which are windows, solaris, redhat)(Fig. 1 element 114, 116, 118)(Paragraph 26, 23); and the version of the application file to support the request (i.e. user request  in XML format having version of operating system and/or version of software) (Paragraph 18)(Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Vara’s teaching in Upadhya’s teaching to come up with selecting a storage volume from the separate storage volume based on the application wherein each separate storage volumes stores a different application.  The motivation for doing so would be that application may suggest to application aware appliance that a higher speed storage resource should be selected over a lower speed storage resource.
Hosey and Upadhya does not explicitly teach retrieving the version of the application file from the selected storage volume to support the request.
Vara teaches retrieving the version of the application file from the selected storage volume to support the request (i.e. user-initiated storage management operation which can be a restore operation which is functionally equivalent to retrieving, the version of the file manager application at the time the user invoked the operation)(Paragraph 360-361).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Vara’s teaching in Hosey and Upadhya’s teaching to come up with retrieving the version of the application file from the selected storage volume to support the request.  The motivation for doing so would be to have secondary copy operation or restore operation on the selected virtual machine and/or its associated file for backup for archiving and snapshot purposes, therefore the application file and different version can be used later.
With respect to claim 2, Hosey, Upadhya and Vara teaches the method of claim 1, but Vara further teaches wherein the application file comprises a registry file or a dynamic link library (DLL) file (Paragraph 77, 250).
With respect to claim 3, Hosey, Upadhya and Vara teaches the method of claim 1, but Vara further teaches wherein the computing system comprises a virtual computing system or a physical computing system (i.e. virtual machine)(Paragraph 305)
With respect to claim 4, Hosey, Upadhya and Vara teaches the method of claim 1, but Vara further teaches wherein the separate storage volumes attached to the computing system are mounted to the computing system with registry information modified to make applications stored on the separate storage volumes executable from the separate storage volumes (Paragraph 250, 309-10, 312-313)
With respect to claim 5, Hosey, Upadhya and Vara teaches the method of claim 4, but Vara further teaches wherein files stored on the separate storage volumes are overlaid in at least the file system view for an end user of the computing system (Paragraph 310, 312-313).
With respect to claim 6, Hosey, Upadhya and Vara teaches the method of claim 5, but Vara further teaches wherein files stored on the separate storage volumes are overlaid in at least a file system view and a registry view for an end user of the computing system (Paragraph 310, 312-313). 
With respect to claim 7, Hosey, Upadhya and Vara teaches the method of claim 1, but Vara further teaches further comprising: identifying a second request (fig. 1 element 106) for the application file (paragraph 21, 22, 23);  identifying a second application associated with the second request (paragraph 23, 26); identifying a second separate storage volume in the separate storage volumes associated with the application (i.e. storage arrays for each templates)(paragraph 23, 26); retrieving the application file from the second application storage volume to support the second request (Paragraph 18, 19, 23)
With respect to claim 8, Hosey, Upadhya and Vara teaches the method of claim 1, but Upadhya further teaches wherein the separate storage volumes are attached to the computing system based on credentials (i.e. admin) associated with an end user of the computing system (i.e. IT administrator)(Paragraph 12, 24)
With respect to claim 9, Hosey teaches a computing apparatus comprising: one or more computer readable storage media (Paragraph 10); a processing system operatively coupled with the one or more computer readable storage media (Paragraph 10, 20, 24); and program instructions stored on the one or more computer readable storage media to handle requests for an application file on a computing system, wherein a plurality of versions of the application file are available on the computing system (Paragraph 13-14)  that when read and executed by the processing system, direct the processing system to at least:	-present, in a file system view on the computing system, a first version of the application file (i.e. Fig. 1A element “shared file”) as a representative for the plurality of versions of the application file (i.e. first version being with shared file, and plurality of versions being  file with user A’s edits and user B’s edits)(Paragraph 13-14);
-identify a request for the first version of the application file on the computing system (i.e. user A & B get shared file which is can look at as first version, wherein user A and B can edit the shared file with their own edits)(Paragraph 13)
-identify an application from a plurality of applications associated with the request (i.e. client device may present to a user, User A’s edited information and User  B’s edited information, may receive user selection to user A’s edited information, and may provide User A’s edited information to the application.  The application may correctly process User A’s edited information)(Paragraph 14-15, 45-46)
Hosey does not explicitly teach selecting a storage volume from the separate storage volumes based on the application, wherein each of the separate storage volumes stores a different application of the plurality of applications; and retrieving the version of the application file from the selected storage volume to support the request.
Upadhya teaches selecting a storage volume from the separate storage volumes based on the application (i.e. selecting storage volume array that meets the size requirements of the selected application storage template) (Paragraph 26), wherein each of the separate storage volumes stores a different application of the plurality of applications (i.e. application storage templates which are windows, solaris, redhat)(Fig. 1 element 114, 116, 118)(Paragraph 26, 23); and the version of the application file to support the request (i.e. user request  in XML format having version of operating system and/or version of software) (Paragraph 18)(Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Vara’s teaching in Upadhya’s teaching to come up with selecting a storage volume from the separate storage volume based on the application wherein each separate storage volumes stores a different application.  The motivation for doing so would be that application may suggest to application aware appliance that a higher speed storage resource should be selected over a lower speed storage resource.
Hosey and Upadhya does not explicitly teach retrieving the version of the application file from the selected storage volume to support the request.
Vara teaches retrieving the version of the application file from the selected storage volume to support the request (i.e. user-initiated storage management operation which can be a restore operation which is functionally equivalent to retrieving, the version of the file manager application at the time the user invoked the operation)(Paragraph 360-361).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Vara’s teaching in Hosey and Upadhya’s teaching to come up with retrieving the version of the application file from the selected storage volume to support the request.  The motivation for doing so would be to have secondary copy operation or restore operation on the selected virtual machine and/or its associated file for backup for archiving and snapshot purposes, therefore the application file and different version can be used later.
With respect to claims 10-16 respectively, teaches same limitations as claims 2-8 respectively, therefore rejected under same basis.
With respect to claim 17, Hosey teaches an apparatus comprising one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media to handle requests for an application file on a computing system (Paragraph 13-14) wherein a plurality of versions of the application file are available on the computing system (Paragraph 13-14)  that when read and executed by the processing system, direct the processing system to at least:	-present, in a file system view on the computing system, a first version of the application file (i.e. Fig. 1A element “shared file”) as a representative for the plurality of versions of the application file (i.e. first version being with shared file, and plurality of versions being  file with user A’s edits and user B’s edits)(Paragraph 13-14);
-identify a request for the first version of the application file on the computing system (i.e. user A & B get shared file which is can look at as first version, wherein user A and B can edit the shared file with their own edits)(Paragraph 13)
-identify an application from a plurality of applications associated with the request (i.e. client device may present to a user, User A’s edited information and User  B’s edited information, may receive user selection to user A’s edited information, and may provide User A’s edited information to the application.  The application may correctly process User A’s edited information)(Paragraph 14-15, 45-46)
Hosey does not explicitly teach selecting a storage volume from the separate storage volumes based on the application, wherein each of the separate storage volumes stores a different application of the plurality of applications; and retrieving the version of the application file from the selected storage volume to support the request.
Upadhya teaches selecting a storage volume from the separate storage volumes based on the application (i.e. selecting storage volume array that meets the size requirements of the selected application storage template) (Paragraph 26), wherein each of the separate storage volumes stores a different application of the plurality of applications (i.e. application storage templates which are windows, solaris, redhat)(Fig. 1 element 114, 116, 118)(Paragraph 26, 23); and the version of the application file to support the request (i.e. user request  in XML format having version of operating system and/or version of software) (Paragraph 18)(Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Vara’s teaching in Upadhya’s teaching to come up with selecting a storage volume from the separate storage volume based on the application wherein each separate storage volumes stores a different application.  The motivation for doing so would be that application may suggest to application aware appliance that a higher speed storage resource should be selected over a lower speed storage resource.
Hosey and Upadhya does not explicitly teach retrieving the version of the application file from the selected storage volume to support the request.
Vara teaches retrieving the version of the application file from the selected storage volume to support the request (i.e. user-initiated storage management operation which can be a restore operation which is functionally equivalent to retrieving, the version of the file manager application at the time the user invoked the operation)(Paragraph 360-361).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Vara’s teaching in Hosey and Upadhya’s teaching to come up with retrieving the version of the application file from the selected storage volume to support the request.  The motivation for doing so would be to have secondary copy operation or restore operation on the selected virtual machine and/or its associated file for backup for archiving and snapshot purposes, therefore the application file and different version can be used later.
With respect to claim 18-19 respectively teaches same limitations as claims 2-3 respectively, therefore rejected under same basis.
With respect to claim 20, Hosey, Upadhya and Vara teaches the apparatus of claim 17 but Vara further teaches wherein the separate storage volumes attached to the computing system are mounted to the computing system with registry information modified to make applications stored on the separate storage volumes executable from the application storage volumes (Paragraph 310, 312-313), wherein files stored on the separate storage volumes are overlaid in at least the file system view for an end user of the computing system (Paragraph 310, 312-313).
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. 
With respect to remarks, Applicant stated the following:
A).  Applicant states “Hosey fails to consider of identify an application from a plurality of applications associated with the request”
With respect to remark A, Examiner respectfully disagrees with the applicant because In Paragraph 14-15, 18, 45-46, Hosey also teaches identifying an application (i.e. application which may be unable to process the conflicted file) from a plurality of applications (i.e. MATLAB, TCE etc.)(Paragraph 18) associated with the request (i.e. client device may present to a user, User A’s edited information and User  B’s edited information, may receive user selection to user A’s edited information, and may provide User A’s edited information to the application.  The application may correctly process User A’s edited information)(Paragraph 14-15, 45-46).  In this case, the application being identified is the application that is running on the client which may be unable to process the conflicted file with the conflict markers (Paragraph 14) .  Examiner would like to point out that claim language does not states identifying the application is based on the identity or name of the application.  The claim language states identifying the application which in Paragraph 14, Hosey provides the application that is running on the client which may be unable to process the conflicted file with the conflict markers. 
Furthermore, in Paragraph 13-14, Hosey teaches presenting, in a file system view on the computing system, a first version of the application file (i.e. Fig. 1A element “shared file”) as a representative for the plurality of versions of the application file (i.e. first version being with shared file, and plurality of versions being  file with user A’s edits and user B’s edits)(Paragraph 13-14);
In Paragraph 13, Hosey also teaches identifying a request for the first version of the application file on the computing system (i.e. user A & B get shared file which is can look at as first version, wherein user A and B can edit the shared file with their own edits)(Paragraph 13)
 Therefore Hosey teaches the claimed limitations.
B).  Applicant states prior art fails to teach or suggest “retrieving the version of the application file from the selected storage volume to support the request”.
Examiner respectfully disagrees with the applicant because in Paragraph 26, 23, Upadhya teaches selecting a storage volume from the separate storage volumes based on the application (i.e. selecting storage volume array that meets the size requirements of the selected application storage template) (Paragraph 26), wherein each of the separate storage volumes stores a different application of the plurality of applications (i.e. application storage templates which are windows, solaris, redhat)(Fig. 1 element 114, 116, 118)(Paragraph 26, 23); and the version of the application file to support the request (i.e. user request  in XML format having version of operating system and/or version of software) (Paragraph 18)(Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Vara’s teaching in Upadhya’s teaching to come up with selecting a storage volume from the separate storage volume based on the application wherein each separate storage volumes stores a different application.  The motivation for doing so would be that application may suggest to application aware appliance that a higher speed storage resource should be selected over a lower speed storage resource.
C).  Applicant states Vara does not teach “retrieving the version of the application file from the selected storage volume to support the request.”
Examiner respectfully disagrees with the applicant because in Paragraph 361, Vara teaches retrieving the version of the application file from the selected storage volume to support the request (i.e. user-initiated storage management operation which can be a restore operation which is functionally equivalent to retrieving, the version of the file manager application at the time the user invoked the operation)(Paragraph 360-361).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Vara’s teaching in Hosey and Upadhya’s teaching to come up with retrieving the version of the application file from the selected storage volume to support the request.  The motivation for doing so would be to have secondary copy operation or restore operation on the selected virtual machine and/or its associated file for backup for archiving and snapshot purposes, therefore the application file and different version can be used later.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Selvarajan et al. U.S. Patent Publication # 2019/0312935 which in Paragraph 36 teaches about acquiring data from various database including DLL SPL components.
B). Cannon et al. U.S. Patent # 6,886,019 which teaches about having multiple storage volumes wherein the storage volumes that has matching file and copying the matching files and other files on the identified storage volume.
C).  Tucker et al. U.S. Patent Publication # 2013/0238564 which in Paragraph 24 teaches selecting the share option to share file and accesses the latest version of the file.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453